Citation Nr: 1212581	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  11-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a left knee condition.

2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1957, from October 1990 to December 1990, and from January 1991 to August 1991.   The Veteran also served in the Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and February 2010 RO decisions, which denied applications to reopen previously denied claims for service connection for a left knee condition and a right knee condition. 

Despite any determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

In November 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Hartford, Connecticut, RO.  A transcript of this proceeding has been associated with the claims folder.

The record reflects that the Veteran submitted additional evidence to the Board after the statement of the case (SOC) was issued.  However, as these issues are being reopened and remanded, the Board finds no prejudice to the Veteran in proceeding to evaluate the claims as done below.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left knee condition and a right knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a RO decision dated in July 2008, the Veteran's application to reopen his previously denied claim of service connection for a left knee condition was denied on the basis that the evidence continues to show that this condition was not incurred in or aggravated by military service. 

2.  Evidence received since the July 2008 RO decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee condition.

3.  By a RO decision dated in July 2008, the Veteran's application to reopen his previously denied claim of service connection for a right knee condition was denied on the basis that the evidence continues to show that this condition was not incurred in or aggravated by military service. 

4.  Evidence received since the July 2008 RO decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee condition.


CONCLUSIONS OF LAW

1.  The July 2008 RO decision denying the Veteran's application to reopen his previously denied claim of service connection for a left knee condition is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a left knee condition has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The July 2008 RO decision denying the Veteran's application to reopen his previously denied claim of service connection for a right knee condition is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a right knee condition has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's applications to reopen his previously denied claims for service connection for a left knee condition and a right knee condition, these applications, and only these applications, have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's applications to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for a left knee condition and a right knee condition.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Board notes that the Veteran's applications to reopen his previously denied claims of service connection for a left knee condition and a right knee condition were denied in a July 2008 RO decision.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2011).  The Veteran was notified of the July 2008 RO decision via a July 28, 2008, letter.  He did not file a timely appeal.  Therefore, the July 2008 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).   

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).
The basis for the July 2008 denial was that the evidence continues to show that these conditions were not incurred in or aggravated by military service.  At the time of this denial, service treatment records, VA and private medical records, and statements submitted by the Veteran were considered. 

The new evidence submitted since this denial consists primarily of statements and testimony from the Veteran, photographs, and private medical records.

With regard to the newly submitted medical evidence, the claims file contains an October 2009 private medical record from a physician at Orthopedic Associates of Hartford, PC.  This physician diagnosed the Veteran with advanced degenerative arthrosis of both knees and stated that it is possible and perhaps as likely as not that the Veteran's previous work activities as a government employee substantially aggravated his underlying arthritic condition.

The Veteran also submitted a September 2010 private medical record from this same physician, in which it is stated that it is possible and perhaps as likely as not that the Veteran's previous work activities in the Air Force or military substantially aggravated his underlying arthritic condition. 

Therefore, as the newly submitted medical evidence specifically speaks to the possibility that the Veteran has an arthritic condition that is related to his military service, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  As such, the claims are reopened.  

However, the Board cannot, at this point, adjudicate the reopened claims, as further development is necessary.  This is detailed in the REMAND below.


ORDER

As new and material evidence has been received regarding the claim of service connection for a left knee condition, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.
As new and material evidence has been received regarding the claim of service connection for a right knee condition, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.


REMAND

The Veteran is seeking entitlement to service connection for a left knee condition and a right knee condition.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

Specifically, the Veteran asserted at the November 2011 hearing that his job in service as an aircraft mechanic was a physically demanding occupation that involved a lot of climbing up and down ladders and airplane staircases carrying a 75-pound tool box.  The Veteran further asserted that he first noticed his left leg giving way during active duty in approximately 1990 while on a trip to Washington, D.C.  At that point, he believed that he just strained his knee and did not seek treatment.   

A review of the service treatment records reveals no complaints, treatment, or diagnoses of disabilities of either knee. 

The Board notes that the Veteran was noted in a July 2007 medical record as having bilateral knee pain times 5 years.  Additionally, as noted above, the claims file contains an October 2009 private medical record from a physician at Orthopedic Associates of Hartford, PC.  This physician diagnosed the Veteran with advanced degenerative arthrosis of both knees and stated that it is possible and perhaps as likely as not that the Veteran's previous work activities as a government employee substantially aggravated his underlying arthritic condition.  In a September 2010 private medical record from this same physician, it was also noted that it is possible and perhaps as likely as not that the Veteran's previous work activities in the Air Force or military substantially aggravated his underlying arthritic condition. 

The Board notes that there is no indication that this private physician reviewed the claims file or the Veteran's service treatment records.  Moreover, this physician did not provide a rationale for his opinions.  Therefore, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claims for service connection for a left knee condition and a right knee condition.  38 U.S.C.A. § 5103A (West 2002).  As such, these issues must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current left or right knee condition that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, the Board notes that the Veteran indicated at the November 2011 hearing that he sought treatment for his knees at the Groton Coast Guard Academy from approximately 1990 through 1992.  Attempts should be made to obtain these records.  Further, the RO should take this opportunity to obtain any VA treatment records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain any and all VA treatment records that have not yet been associated with the claims file.

2. Obtain any and all treatment records from the Groton Coast Guard Academy relating to the Veteran's knee disabilities, to specifically include records from 1990 to 1992.

3. Schedule the Veteran for a VA examination for his bilateral knee condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed bilateral knee condition.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with any and all disabilities of either knee.  Then, an opinion should be provided as to whether it is at least as likely as not that his activities during military service either caused or contributed to any of the Veteran's currently diagnosed disabilities of either knee. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided. 

4. Then, readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the SOC.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


